Citation Nr: 0910249	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right upper 
extremity.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left upper 
extremity.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last afforded VA examination for his 
peripheral neuropathy in March 2005.  According to a 
statement from the Veteran's representative dated March 2009, 
the Veteran contends that his disabilities have increased in 
severity.  The duty to conduct a contemporaneous examination 
is triggered when the evidence indicates that there has been 
a material change in disability or that the current rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, the 
Veteran must be provided with the opportunity to report for a 
current VA examination.  

Furthermore, the last evidence of VA treatment in the record 
is from July 2006.  The Veteran's treatment records, from 
July 2006 to the present, should be obtained and incorporated 
into the evidence of record.  
Accordingly, the case is REMANDED for the following action:

1. Any records of VA treatment since July 
2006 must be obtained and incorporated 
into the evidence of record, assuming any 
such treatment has taken place.  

2. The Veteran should be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected peripheral neuropathy of the 
upper and lower extremities.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all symptomatology associated with 
the Veteran's disorders, including pain, 
loss of sensation, muscular atrophy, and 
any other associated neurologic 
manifestations.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




